If the defendant had a cause of divorce when he left his wife and when the goods were delivered, action cannot be maintained. By their living apart, public notice was given of the actual state of things. By extreme cruelty in violation of her marital duty, she would give him a cause of divorce; and during their separation he would be released from the duty of supporting her. The rule does not depend upon a distinction between such causes of divorce as adultery and extreme cruelty.
Case discharged.
CLARK, J., did not sit: the others concurred. *Page 186